Opinion filed August 11, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-11-00057-CR
                                       __________

                   GARLAND GERALD McDONALD, Appellant

                                              V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 42nd District Court
                                   Taylor County, Texas
                               Trial Court Cause No. 24034A


                           MEMORANDUM OPINION
       Garland Gerald McDonald was charged in a two-count indictment with possession of
methamphetamine. The first count alleged that he possessed between one and four grams of
methamphetamine within 1,000 feet of a school with the intent to deliver. The second count
alleged simple possession of between one and four grams of methamphetamine within 1,000 feet
of a school. Both counts of the indictment additionally alleged two prior felony convictions for
enhancement purposes. The jury declined to convict appellant of the first count. However, the
jury convicted him of the second count of simple possession within a drug-free zone. The trial
court assessed his punishment at confinement in the Institutional Division of the Texas
Department of Criminal Justice for a term of twenty-five years. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief.        Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Appellant has filed a pro se response to counsel’s motion to withdraw and supporting
brief. In addressing an Anders brief and pro se response, a court of appeals may only determine
(1) that the appeal is wholly frivolous and issue an opinion explaining that it has reviewed the
record and finds no reversible error or (2) that arguable grounds for appeal exist and remand the
cause to the trial court so that new counsel may be appointed to brief the issues. Schulman, 252
S.W.3d 403; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
       Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409.
       We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of this court seeking review by the Texas Court of
Criminal Appeals.    TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of the defendant’s right to file a pro se
petition for discretionary review under Rule 68.”). Likewise, this court advises appellant that he
may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


August 11, 2011                                              PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.
                                                 2